EXHIBIT 10.3

GENTHERM INCORPORATED

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Gentherm Incorporated, a Michigan corporation (the “Corporation”), as permitted
by the Gentherm Incorporated 2013 Equity Incentive Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), a restricted stock
award as described herein, subject to the terms and conditions of the Plan and
this Restricted Stock Award Agreement (“Agreement”).

Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meaning as defined in the Plan.

1. NOTICE OF RESTRICTED STOCK AWARD.

 

Participant:   

 

Grant Date:   

 

Number of Shares of Restricted Stock in Award:   

 

2. GRANT OF RESTRICTED STOCK AWARD. The Corporation hereby grants to the
Participant, as of the Grant Date, the number of shares of restricted stock
(“Restricted Stock”) described in the table above.

3. VESTING. Subject to the Participant’s continued service with the Corporation
or its Subsidiaries, the Restricted Stock shall become vested in accordance with
the following schedule:

 

Anniversary of Grant Date

(each, a “Vesting Date”)

   Cumulative Vested Percentage      

4. TERMINATION OF SERVICES; FORFEITURE. Notwithstanding any other provision of
this Agreement:

(a) Termination for Any Reason. Any unvested shares of Restricted Stock subject
to this Award shall be immediately canceled and forfeited if the Participant’s
continued service with the Corporation or its Subsidiaries is terminated for any
reason.

(b) Discretion to Accelerate. Notwithstanding anything to the contrary contained
herein, the Committee retains the right to accelerate the vesting of all or a
portion of the Restricted Stock subject to this Award.



--------------------------------------------------------------------------------

5. CHANGE IN CONTROL. In the event of a Change in Control, the Restricted Stock
shall be subject to the provisions of Section 24 of the Plan.

6. SECTION 83(B). If Participant properly elects (as required by Section 83(b)
of the Code) within 30 days after the Grant Date to include in Participant’s
gross income for federal income tax purposes in the year of issuance the fair
market value of the Restricted Stock, Participant shall pay to the Corporation
or make arrangements satisfactory to the Corporation to pay to the Corporation
upon such election, any foreign, federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If Participant shall fail to make
such payment, the Corporation shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock. Participant acknowledges that it is
Participant’s sole responsibility, and not the Corporation’s responsibility, to
file timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if Participant elects to make such
election, and Participant agrees to provide the Corporation with a copy of any
such election within ten (10) calendar days of making such election.

7. RIGHTS AS STOCKHOLDER. Except for the potential forfeitability of the
Restricted Stock before the occurrence of a Vesting Date, Participant has all
rights of a stockholder (including voting and dividend rights) commencing on the
Grant Date, subject to Participant’s execution of this Agreement. With respect
to any dividends that are paid with respect to the Restricted Stock between the
date of this Agreement and the end of any applicable restricted period, such
dividends (whether payable in cash or shares) shall be subject to the same
restrictions as the Restricted Stock, including any forfeiture provisions
described in Section 2 hereof.

8. ADJUSTMENTS. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting this Award, the
rights of the Participant will be adjusted as provided in Section 5(d) of the
Plan.

9. NON-TRANSFERABILITY OF AWARD. Without the express written consent of the
Committee, which may be withheld for any reason in its sole discretion, the
Restricted Stock may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the
Participant’s lifetime only by the Participant. The terms of the Plan and this
Agreement shall be binding upon the Participant’s executors, administrators,
heirs, successors and assigns. Any attempt to transfer the Restricted Stock in
any manner, contrary to the terms and provisions of this Agreement and/or the
Plan shall be null and void and without legal force or effect.

10. RESTRICTED STOCK CERTIFICATE LEGEND. The Company will either issue a stock
certificate or certificates representing the Shares (the “Certificate”) and
register the Certificate in the Participant’s name, or make such other
arrangements with its stock transfer agent to issue uncertificated interests,
including in book-entry form (“Book Entry”). If a Certificate is issued, it will
be deposited with the Company, together with a stock power endorsed in blank by
the Participant. A legend will be placed upon such Certificate as provided
below. Subject to the other terms and conditions of this Award, upon the lapse
of the restricted



--------------------------------------------------------------------------------

period applicable to such Shares or any portion of them (prior to cancelation
and forfeiture), the Company will cause the Certificate deposited with the
Company to be reissued and delivered to the Participant without such legend. If
a Book Entry is made, the Company will issue “stop transfer” instructions with
respect to the Shares until the lapse of the restricted period applicable to
such Shares or any portion of them (prior to cancelation and forfeiture). Each
Certificate representing shares of Restricted Stock granted pursuant to this
Agreement shall initially bear the following legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF COMMON STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE GENTHERM INCORPORATED 2013
EQUITY INCENTIVE PLAN, AND IN A RESTRICTED STOCK AWARD AGREEMENT DATED
            , 20        . A COPY OF THE PLAN AND SUCH RESTRICTED STOCK AWARD
AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF GENTHERM INCORPORATED.”

11. WITHHOLDING OBLIGATIONS. Except as addressed in furtherance of Section 6, at
the time this Award vests, in whole or in part, and at any time before or
thereafter as requested by the Corporation, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Corporation or an Affiliate, if any, which arise in connection with the vesting
of this Award. The Participant will not be entitled to receive and the
Corporation will have no obligation to issue a certificate for any shares of
Restricted Stock subject to this Award unless and until the tax withholding
obligations of the Corporation and/or any Affiliate are satisfied.

12. THE PLAN; AMENDMENT. This Award is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan. In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control. The Committee shall have the right, in
its sole discretion, to modify or amend this Agreement from time to time in
accordance with and as provided in the Plan. This Agreement may also be modified
or amended by a writing signed by both the Corporation and the Participant. The
Corporation shall give written notice to the Participant of any such
modification or amendment of this Agreement as soon as practicable after the
adoption thereof.

13. RIGHTS OF PARTICIPANTS; REGULATORY REQUIREMENTS. Without limiting the
generality of any other provision of this Agreement or the Plan, Sections 21 and
22 of the Plan pertaining to the Participants’ rights and certain regulatory
requirements (as such term is defined in the Plan) are hereby explicitly
incorporated into this Agreement.

14. NOTICES. Notices hereunder shall be mailed or delivered to the Corporation
at its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Corporation or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.



--------------------------------------------------------------------------------

15. GOVERNING LAW. This Agreement shall be legally binding and shall be executed
and construed and its provisions enforced and administered in accordance with
the laws of the State of Michigan, without regard to its choice of law or
conflict of law provisions that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

16. TRANSFER OF PERSONAL DATA. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Corporation (and its
Subsidiaries) of any personal data information related to this Award for
legitimate business purposes (including, without limitation, the administration
of the Plan). This authorization and consent is freely given by the Participant.

17. BINDING AGREEMENT; ASSIGNMENT. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Corporation and its successors and
assigns. The Participant shall not assign (except in accordance with Section 9
hereof) any part of this Agreement without the prior express written consent of
the Corporation.

18. HEADINGS. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

19. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

20. SEVERABILITY. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21. ACQUIRED RIGHTS. The Participant acknowledges and agrees that: (a) the
Corporation may terminate or amend the Plan at any time; (b) the award of the
Restricted Stock made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Corporation;
(c) no past grants or awards (including, without limitation, the Restricted
Stock awarded hereunder) give the Participant any right to any grants or awards
in the future whatsoever; and (d) any benefits granted under this Agreement are
not part of the Participant’s ordinary salary, and shall not be considered as
part of such salary in the event of severance, redundancy or resignation.

22. RESTRICTIVE COVENANTS; COMPENSATION RECOVERY. By signing this Agreement,
Participant acknowledges and agrees that the Restricted Stock subject to this
Award or any Award previously granted to Participant by the Corporation or a
Subsidiary shall (1) be subject to forfeiture as a result of the Participant’s
violation of any agreement with the Corporation regarding non-competition,
non-solicitation, confidentiality, inventions and/or other restrictive covenants
(the “Restricted Covenant Agreements”), and (2) shall be subject to forfeiture
and/or recovery under any compensation recovery policy that may be adopted from
time to time by the Corporation or any of its Subsidiaries. For avoidance of
doubt, compensation



--------------------------------------------------------------------------------

recovery rights to Shares (including Shares acquired under previously granted
equity awards) shall extend to the proceeds realized by the Participant due to
the sale or other transfer of Shares. The Participant’s prior execution of the
Restricted Covenant Agreements was a material inducement for the Corporation’s
grant of this Award.

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

  GENTHERM INCORPORATED Dated:                      ,            By:  

 

  Name:     Title:  

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AWARD
AGREEMENT, NOR IN THE CORPORATION’S 2013 EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON PARTICIPANT ANY RIGHT
WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY
PARENT OR ANY SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY
WAY WITH PARTICIPANT’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE
PARTICIPANT’S SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH
OR WITHOUT PRIOR NOTICE.

BY ACCEPTING THIS AGREEMENT, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN. PARTICIPANT ACCEPTS THE RESTRICTED STOCK SUBJECT TO ALL
OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. PARTICIPANT HAS REVIEWED THE PLAN
AND THIS AGREEMENT IN THEIR ENTIRETY. PARTICIPANT AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.

 

Dated:                     ,            By:  

 

  Name:  